EXHIBIT 10.2

FORM OF

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

EMPLOYEE NONQUALIFIED STOCK OPTION

This Award Agreement (this "Agreement"), effective as of the Grant Date
indicated below, evidences the grant of a Nonqualified Option (the "Option") to
Participant under the Barrett Business Services, Inc., 2015 Stock Incentive Plan
(the "Plan").

 

Corporation:

BARRETT BUSINESS SERVICES, INC.

 

8100 N.E. Parkway Drive, Suite 200

 

Vancouver, Washington 98662

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

Grant Date:

March 28, 2018

 

 

Option:

40,000 Shares

 

 

Termination Date:

March 28, 2028

 

 

Option Price:

$82.21 per Share, based on the closing sale price of a Share of Common Stock on
the Grant Date

 

 

Exercise Limits:

During the first, second, and third years after the Grant Date - none;

 

 

 

During the fourth and fifth years - up to 25 % of the total Shares;

 

 

 

During the sixth and seventh years - up to 50 % of the total Shares; and

 

 

 

During the eighth year and thereafter - up to 100 % of the total Shares.

 

 

The terms and conditions of the Option are set forth on the following pages of
this Agreement and are, in each instance, subject to the terms and conditions of
the Plan.

This Agreement may be acknowledged and accepted by Participant by signing,
scanning, and returning a copy of this page by email.

 

 

 

BARRETT BUSINESS SERVICES, INC.

 

 

 

 

 

By

 

Participant

 

Name

 

 

 

Its

 

 

 

1

--------------------------------------------------------------------------------

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

EMPLOYEE NONQUALIFIED STOCK OPTION

TERMS AND CONDITIONS

1.Defined Terms

When used in this Agreement, the following terms have the meaning specified
below:

(a)"Acquiring Person" means any person or related person or related persons
which constitute a "group" for purposes of Section 13(d) and Rule 13d-5 under
the Securities Exchange Act of 1934 (the "Exchange Act"), as such Section and
Rule are in effect as of the Grant Date; provided, however, that the term
Acquiring Person shall not include (i) Corporation or any of its Subsidiaries,
(ii) any employee benefit plan of Corporation or any of its Subsidiaries, (iii)
any entity holding voting capital stock of Corporation for or pursuant to the
terms of any such employee benefit plan, or (iv) any person or group solely
because such person or group has voting power with respect to capital stock of
Corporation arising from a revocable proxy or consent given in response to a
public proxy or consent solicitation made pursuant to the Exchange Act.

(b)"Change in Control" means:

(i)A change in control of Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the Grant Date pursuant to the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as any Acquiring Person hereafter becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 40
percent or more of the combined voting power of Voting Securities; or

(ii)During any period of 12 consecutive calendar months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election,
by Corporation shareholders of each new director was approved by a vote of at
least a majority of the directors then in office who were directors at the
beginning of the period; or

(iii)There shall be consummated (1) any consolidation or merger of Corporation
in which Corporation is not the continuing or surviving corporation or pursuant
to which Voting Securities would be converted into cash, securities, or other
property, other than a merger of Corporation in which the holders of Voting
Securities immediately prior to the merger have the same proportionate ownership
of common stock of the surviving corporation immediately after the merger, or
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of
Corporation; or

(iv)Approval by the shareholders of Corporation of any plan or proposal for the
liquidation or dissolution of Corporation.

(c)"Change in Control Date" means the first date following the Grant Date on
which a Change in Control has occurred.

(d)"Employer" means Corporation or a Subsidiary of Corporation.

(e)"Voting Securities" means Corporation's issued and outstanding securities
ordinarily having the right to vote at elections for director.

2

--------------------------------------------------------------------------------

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

2.Grant of Option

Subject to the terms and conditions of this Agreement and the Plan, Corporation
grants to Participant the Option to purchase the number of Shares of Common
Stock at the Option Price shown on the first page of this Agreement.

3.Terms of Option

The Option is subject to all the provisions of the Plan and to the following
terms and conditions:

3.1Term.  The term of the Option is ten years from the Grant Date and will
automatically terminate on the Termination Date shown on the first page of this
Agreement to the extent not exercised, unless terminated earlier in accordance
with this Agreement.  

3.2Time of Exercise.  Unless the Option is otherwise terminated or the time of
its exercisability is accelerated in accordance with this Agreement, the Option
may be exercised from time to time to purchase Shares up to the limits set forth
on the first page of this Agreement (such limits include any Shares previously
purchased pursuant to the Option).

3.3Employment Requirement.  Except as otherwise provided in subsection 3.4 of
this Agreement, the Option may not be exercised unless Participant is employed
by an Employer continuously for at least one year following the Grant Date,
unless employment is terminated by death, Disability, or Retirement.  For
purposes of this Agreement, "employment" includes periods of illness or other
leaves of absence authorized by the Employer.  If Participant ceases to be an
active employee, the right to exercise the Option, to the extent the Option had
become exercisable on or before the Termination Date, will expire at the end of
the following periods:

 

After Termination

 

 

On Account Of

 

Period

 

 

 

Death

 

1 year

Retirement

 

3 months

Disability

 

1 year

Any other reason

 

3 months

 

3.4Acceleration of Exercisability.  Notwithstanding the schedule provided in
subsection 3.2, the Option will become fully exercisable (unless Participant
chooses to decline accelerated Vesting of all or any portion of the Option) upon
the occurrence of either:

(a)Participant's death or termination of employment by reason of Disability or
Retirement; or

(b)A Change in Control Date.

3.5Method of Exercise.  The Option, or any portion thereof, may be exercised, to
the extent it has become exercisable pursuant to this Agreement, by delivery of
written notice to Corporation in the form of Attachment A stating the number of
Shares, form of payment, and proposed closing date.

3.6Other Documents.  Participant will be required to furnish to Corporation
before closing such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.

3

--------------------------------------------------------------------------------

3.7Payment.  The aggregate Option Price for the Shares to be purchased upon
exercise of the Option must be paid in full on or before the closing date by one
or a combination of the following:

(a)Payment in cash;

(b)Delivery of previously acquired Shares having a Fair Market Value equal to
the aggregate Option Price;

(c)Withholding of Shares issuable to Participant upon exercise of the Option,
with a Fair Market Value on the closing date equal to the aggregate Option
Price; or

(d)Delivery (in a form approved by the Committee) of an irrevocable direction to
a securities broker acceptable to the Committee to sell Shares subject to the
Option and to deliver all or a part of the sale proceeds to Corporation in
payment of all or a part of the aggregate Option Price.

3.8Previously Acquired Shares.  Delivery of previously acquired Shares in full
or partial payment of the aggregate Option Price will be subject to the
following conditions:

(a)The Shares tendered must be in good delivery form;

(b)The Fair Market Value of the Shares delivered as of the closing date,
together with the amount of cash, if any, tendered must equal or exceed the
aggregate Option Price;

(c)Any Shares remaining after satisfying the payment of the aggregate Option
Price will be reissued in the same manner as the Shares tendered; and

(d)No fractional Shares will be issued and cash will not be paid to the
Participant for any fractional Share value not used to pay the aggregate Option
Price.

4.Tax Withholding and Reimbursement

Participant is responsible for the payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the exercise or other settlement of the Option
(collectively, the "Applicable Taxes").   Payment may be in cash, in Shares
owned by Participant, duly endorsed for transfer, with a Fair Market Value on
the closing date equal to the total amount of Applicable Taxes, in Shares
issuable to Participant upon exercise of the Option with a Fair Market Value on
the closing date equal to the total amount of Applicable Taxes, or in any
combination of the foregoing methods of payment.  In the event Participant has
not otherwise made arrangements for satisfaction of his or her withholding tax
obligation, Corporation is authorized to withhold from Participant's other
compensation the Applicable Taxes.  Corporation is not required to issue any
Shares upon exercise of the Option until Participant's tax withholding
obligations have been satisfied.

5.Conditions Precedent

Corporation will not be required to issue any Shares upon exercise of the
Option, or any portion thereof, until Corporation has taken any action required
to comply with all applicable laws. Such action may include, without limitation,
(a) registering or qualifying such Shares under any state or federal law or
under the rules of any securities exchange or association, (b) satisfying any
law or rule relating to the transfer of unregistered securities or demonstrating
the availability of an exemption from any such law, (c) placing a restrictive
legend or stop-transfer instructions on the Shares issued upon settlement of the
Award, or (d) obtaining the consent or approval of any governmental or
regulatory body.

6.Termination for Cause; Competition

6.1Annulment of Awards.  The grant of the Option governed by this Agreement is
revocable until Participant becomes entitled to a certificate for Shares in
settlement thereof.  In the event the employment of Participant is terminated
for cause (as defined below), any portion of the Option which is revocable will
be annulled as of the date of such termination for cause.  For the purpose of
this

4

--------------------------------------------------------------------------------

Section 6.1, the term "for cause" will have the meaning set forth in
Participant's employment agreement, if any, or otherwise means any discharge (or
removal) for material or flagrant violation of the policies and procedures of
the Employer or for other performance or conduct which is materially detrimental
to the best interests of Corporation, as determined by the Committee.

6.2Engaging in Competition With Corporation.  If Participant terminates
employment with an Employer for any reason whatsoever, and within 18 months
after the date thereof accepts employment with any competitor of (or otherwise
engages in competition with) Corporation, the Committee, in its sole discretion,
may require Participant to return to Corporation the economic value of this
Option that is realized or obtained (measured at the date of exercise) by
Participant at any time during the period beginning on the date that is six
months prior to the date of Participant's termination of employment with an
Employer.

7.Clawback/Recovery

Compensation paid to Participant under this Agreement is subject to recoupment
in accordance with any clawback policy of Corporation in effect from time to
time, including any such policy adopted after the date of this Agreement, as
well as any similar requirement of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency or
applicable securities exchange under any such law.  Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Agreement.

8.Successorship

Subject to restrictions on transferability set forth in the Plan, this Agreement
will be binding upon and benefit the parties, their successors and assigns.

9.Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation's records or to such other
address as a party may certify by notice to the other party.

10.Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Multnomah County, Oregon.  The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

11.Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal.  The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

 

5

--------------------------------------------------------------------------------

Attachment A

NOTICE OF STOCK OPTION EXERCISE

BARRETT BUSINESS SERVICES, INC.

2015 STOCK INCENTIVE PLAN

EMPLOYEE NONQUALIFIED STOCK OPTION

 

To:

Barrett Business Services, Inc.

 

8100 N.E. Parkway Drive, Suite 200

 

Vancouver, Washington  98662

 

Attention:  Gary Kramer

 

 

Participant:

 

 

 

Print Name

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone Number:

 

 

 

 

Option:

The option evidenced by an Award Agreement dated___________, ____.

 

OPTION EXERCISE

 

I hereby elect to exercise the Option to purchase shares of common stock
("Shares") of Barrett Business Services, Inc. ("BBSI") covered by the Option as
follows:

 

 

Number of Shares Purchased (a)

 

 

 

 

Per-Share Option Price (b)

$

 

 

 

Aggregate Option Price (a times b)

$

 

 

 

Closing Date of Purchase

 

 

 

 

Form of Payment [Check One]:

 

☐

My check in the full amount of the Aggregate Option Price (as well as a check
for any withholding taxes, if this box ☐ is checked).  See "Instructions" below.

 

☐

Delivery of previously owned Shares with a fair market value equal to the
Aggregate Option Price (as well as any withholding taxes, if this box ☐ is
checked).  See "Instructions" below.  Note that restricted Shares acquired from
BBSI under one of its stock plans may be used for this purpose only if such
Shares have become vested.

 

☐

Withholding of that number of Shares otherwise issuable to me upon exercise of
the Option, with a fair market value on the closing date equal to the Aggregate
Option Price (as well as any withholding taxes, if this box ☐ is checked).  See
"Instructions" below.

 

☐

My irrevocable direction to my securities broker (see below) to sell Shares
subject to the Option and deliver a portion of the sale proceeds to BBSI in full
payment of the Aggregate Option Price (as well as any withholding taxes, if this

A-1

--------------------------------------------------------------------------------

 

box ☐ is checked).  See "Instructions" below.  I hereby confirm that any sale of
Shares will be in compliance with BBSI's policies on insider trading and
Rule 144 under the Securities Act of 1933, if applicable.  I HEREBY IRREVOCABLY
AUTHORIZE _____________________________ to transfer

(name of broker)

funds to BBSI from my account in payment of the Aggregate Option Price and BBSI
is hereby directed to issue the Shares for my account with such broker and to
transmit the Shares to the broker indicated above.

Instructions:

(1)If payment is to be by check, a check for the amount of the Aggregate Option
Price payable to Barrett Business Services, Inc., should be submitted with this
Notice.

(2)If payment is to be by surrender of previously owned Shares or by attestation
of ownership (see Attestation Form below), either a certificate for the Shares
accompanied by a stock power endorsed in blank or the completed Attestation Form
should be submitted with this Notice.  If applicable, a certificate for any
Shares in excess of those needed to pay the Aggregate Option Price and
applicable withholding taxes will be returned to you with the certificate for
your option Shares.  Any change in registration between the payment shares and
the new shares will require a properly executed stock power that is guaranteed
by an institution participating in a recognized medallion signature guarantee
program.

(3)Payment of the Applicable Taxes is due on the closing date of the exercise of
a nonqualified option by an employee.  You will be notified of the amount of
Applicable Taxes due promptly following receipt of your Notice of Stock Option
Exercise.  Satisfactory arrangements must be made for payment before a stock
certificate for your option Shares will be delivered to you (or your broker, if
applicable).  Among other alternatives, amounts necessary to satisfy withholding
obligations may be deducted from compensation otherwise payable to you.

A-2

--------------------------------------------------------------------------------

ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

Please register the stock certificate(s) in the following name(s):

 

 

 

 

 

 

 

 

If applicable, please check one:  ☐  JT TEN    ☐  TEN COM    ☐  Other

Please deliver the stock certificate(s) to (check one):

☐  My brokerage account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

Account No.:

 

; or

 

☐  My mailing address set forth above.

 

 

 

 

Date

 

Signature of Participant

A-3

--------------------------------------------------------------------------------

ATTESTATION FORM

As indicated above, I have elected to use shares of BBSI common stock that I
already own to pay the Aggregate Option Price of the Option.

I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement.  I will be
deemed to have delivered such shares to BBSI in connection with the exercise of
my Option.

I understand that, because I (and any joint owner) will retain ownership of the
shares (the "Payment Shares") deemed delivered to pay the Aggregate Option
Price, the number of shares to be issued to me upon exercise of my Option will
be reduced by the number of Payment Shares.  I represent that I have full power
to deliver and convey certificates representing the Payment Shares to BBSI and
by such delivery and conveyance could have caused BBSI to become sole owner of
the Payment Shares.  The joint owner of the Payment Shares, if any, by signing
this Form, consents to these representations and to the exercise of the Option
by this attestation.

I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

 

Common Stock
Certificate Number

Number of
Shares Covered

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Print Name of Option Holder:

 

 

 

 

 

Signature of Option Holder:

 

 

 

 

 

Print Name of Joint Owner:

 

 

 

 

 

Signature of Joint Owner:

 

 

 

A-4

--------------------------------------------------------------------------------

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:

 

The undersigned hereby certifies that the foregoing attestation is correct.

 

 

 

 

 

 

Name of Brokerage Firm

 

 

 

Date:

 

 

By:

 

Telephone No.:

 

 

 

 

 

 

 

 

 

 

Print Name of Signing Broker

 

A-5